The case on appeal, presented to this court by the appellant as comprising a true record of the proof and proceedings before the Industrial Board, contains a document wherein are given the precise ages of the children who are claimants. How the document became a part of the record does not appear. Whether it was offered in evidence by the claimants or the appellant; whether it was received under objection or by consent; of these things there is no disclosure in the record. In presenting the record to this court, the appellant has necessarily presented the document. On its face, it exhibits the proof necessary to sustain the award. We think that we were justified in accepting the document at its face value, and that explanations now made as to its origin, never having appeared in the record, have come too late.
The motion should be denied. *Page 412